1844 (evo) «Cae 4:21-cv-02997 DeIENCoN FiesHEisibiZd ENa¢1 Plage 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L (a) PLAINTIFFS
Michel Thomas

(b) County of Residence of First Listed Plaintiff Fort Bend
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

Amazon Human ResourcesDepartment, Amazon, Jeff
Bezos. Jav Carnev. Anchor Risk Claim Manacement. et al

County of Residence of First Listed Defendant Harris County
(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attomeys (if Known)

 

 

Pro Se unknown
II. BASIS OF JURISDICTION (Place az “x” in One Box Only) IIL. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[Ji U.S. Government [*]3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 [x] 1 Incorporated or Principal Place C] 4 [] 4
of Business In This State
[_]2 U.S. Government []4 Diversity Citizen of Another State []2 [X] 2 Incorporated and Principal Place {_] 5 [5
Defendant (Indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject of a [13 [] 3 Foreign Nation File [6
Foreign Country

 

 

IV. NATURE OF SUIT (Place a an et in One. Box Only)

Click here for: Nature of Suit Code Descriptions.

 

 

    

 

    

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[20 “CONTRACT = “TORTS 3 : “. 4 FORFEITURE/PENALTY. [0 <<" “BANKRUPTCY: OTHER STATUTES:
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane LJ 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_|690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CT 367 Health Care/ "INTELLECTUAL : 400 State Reapportionment
T] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical “PROPERTY. RIGHTS: 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury C] 820 Copyrights 430 Banks and Banking
151 Medicare Act - 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability [_] 368 Asbestos Personal = 335 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR™ "| 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal T1720 Labor/Management |. SOCIAL SECURITY =.” Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff} 490 Cable/Sat TV
196 Franchise Injury CL] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) + 850 Securities/Commedities/
} 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | | 890 Other Statutory Actions
= REAG PROPERTY. Vs -CIVIL;RIGHTS: "| PRISONER PETITIONS -[ |790 Other Labor Litigation [_] 865 RSI (405(g)) |_| 891 Agricultural Acts
| }210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_| 791 Employce Retirement | | 893 Environmental Matters
|_| 220 Foreclosure 441 Voting [| 463 Alicn Detainee Income Security Act __FEDERAE TAX: SUITS. [| 895 Freedom of Information
230 Rent Lease & Ejectment x} 442 Employment T | 510 Motions to Vacate L | 870 Taxes (US. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General [| 871 IRS—Third Party + 899 Administrative Procedure
L_| 290 All Other Real Property a 445 Amer, w/Disabilities - | 535 Death Penalty “VIMMIGRATION ™ >. 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration 950 Constitutionality of
Other 550 Civil Rights Actions LI State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from 3. Remanded from [_]4 Reinstated or im Transferred from 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION — 1140, 29 usc 1182, and 29 USC 2617
rief description of cause:
Improperly denied claims under ERISA, and wrongful termination, interference and retaliation FMLA.
VII. REQUESTED IN |} CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Full relief under law JURY DEMAND: [klYes []No
Vill. RELATED CASE(S) ‘s
ee instructions):
IF ANY SUDGE DOCKET NUMBER

 

 

DATE OG) 5/282) "EDL

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

 

JUDGE MAG. JUDGE
JS 44 (Rev. 04/21)

Case 4:21-cv-02997 DenTE COVER SAE RE S/21 in TXSD_ Page 2 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Michel Thomas

(b) County of Residence

of First Listed Plaintiff

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Fort Bend

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name,
Pro Se

Address, and Telephone Number)

DEFENDANTS

Amazon Human ResourcesDepartment, Amazon, Jeff
Bazos. Jav Carnev. Anchor Risk Claim Manaademert. et al

County of Residence of First Listed Defendant Harris County
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)
unknown

 

 

i. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

i. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

       

 

    

 

 

  

  

 

 

     

 

 

 

   

 

 

 

 

         

     

 

 

 

 

 

(]1 U.S. Government [x]3 Federal Question PTE DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 [x] 1 Incorporated or Principat Place E] 4 Cc] 4
of Business In This State
[2 US. Government ["]4 Diversity Citizen of Another State C] 2 [K] 2 Incorporated and Principat Place Cl 5 Ll 5
Defendant (Indicate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of a []3 ([] 3. Foreign Nation Cis (6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Sui
CONTRACT TORTS FORPEITURE/PENALTY. | BANKRUPTCY [_-_ OTHER STATUTES.
110 Insurance PERSONAL INJURY PERSONAL INJURY rt 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane L 365 Personal Injury - of Property 2] USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability LI 367 Health Care/ INTELLECTUAL. | 400 State Reapportionment
L_] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHT: 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability L] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY ABOR |] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits -| 350 Motor Vehicle H 370 Other Fraud | 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
|_| 190 Other Contract Product Liability [| 380 Other Personal 1720 Labor/Management SOCIALE SECURIE Protection Act
| 195 Contract Product Liability T} 360 Other Personal Property Damage Relations 861 HIA (1395ff) z 490 Cable/Sat TV
(96 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|} 362 Personal Injury - Product Liability ra Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
eure REAL PROPER CIVIL RIGHTS PRISONER PETICIONS. [_|790 Other Labor Litigation |] $65 RST (405(g)) || 891 Agricultural Acts
|_[210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement 893 Environmental Matters
f} 220 Forecfosure | | 441 Voting [_| 463 Alien Detainee Income Security Act FEDERAL TAXSUETS: |) | 895 Freedom of Information
230 Rent Lease & Ejectment « | 442 Employment [| 510 Motions to Vacate r | 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General | 871 YRS—Third Party 899 Administrative Procedure
[|290 All Other Real Property  [_] 445 Amer. w/Disabilities -(__] 535 Death Penalty : GRATION: 25) 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[ | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|| 448 Education $55 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X” in One Box Only)

1 Original
i Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

Brief description of cause

 

Oo 3 Remanded from
Appellate Court

VIL REQUESTEDIN  [] CHECK IETHISIS A CLASS ACTION

COMPLAINT:

UNDER RULE 23, F

VILL RELATED CASE(S)

If ANY

(See instructions):

-R.Cv.P.

JUDGE

cy4 Reinstated or 0 5 Transferred from

6 Multidistrict
Litigation -
Transfer

Ol 8 Multidistrict
Litigation -
Direct File

Another District
(specify)

Reopened

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 USC 1140, 29 USC 1132, and 29 USC 2617

Improperly denied claims under ERISA, and wrongful termination, interference and retaliation FMLA.

DEMAND $
Full retief under law

CHECK YES only if demanded in complaint:
JURY DEMAND: [x}¥es []No

DOCKET NUMBER

 

 

9B) 5 IIA)

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

ATTORNEY C

yy

L

ao

APPLYING IFP

JUDGE MAG. JUDGE
